DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-12 are allowable over the prior art of record.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant has claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. Each independent claims identify the following uniquely distinct features;
1.	Regarding claim 1 – A processor implemented method providing a cloud system (102) based dynamic path selection in a multi-hop network, the method comprising: determining, by one or more processors (202) of the cloud system (102), an optima! path for establishing a communication between a source mobile robot (Rs) 312 and a destination robot (Rd) 314 among a plurality of mobile robots in the multi-hop network in accordance with a subnet information comprising a network map and a cost map, wherein the subnet information  in the multi-hop network, and wherein the determined optimal path defines a multi-hop sequence of Access Points (APs), selected from the plurality of Access Points (APs), to enable the communication between the source mobile robot (Rd) 312 and the destination mobile robot (Rd) 314, wherein, determining the optimal path comprises: identifying, a plurality of paths for communication between the source mobile robot (Rs) 312 and the destination mobile robot (Rd) 314 by: establishing, a forward link between the source mobile robot and the destination mobile robot by computing a forward link cost function at each Access Point (AP) starting from a first Access point (AP) among the plurality of Access points (APs) connected to the source mobile robot (Rs) 312 and a first set of intermediate Access points (APs) among the plurality of Access points (APs) that terminate at a second Access Point (AP) connected to the destination mobile robot (Rd) 314, wherein the initial value of the forward link cost function at the first Access Point (AP) is set to zero, and establishing, a backward link between the destination mobile robot 314 and the source mobile robot (Rs) 312 by computing a backward link cost function at each Access Point (AP) starting from the second Access Point (AP) connected to the destination mobile robot (Rd) 314 and a second set of Intermediate Access Points (APs) among the plurality of Access Points (APs) that terminate at the first Access Point (AP) connected to the source mobile robot 312, wherein the initial value of the backward cost function is set to the computed final forward cost function at the second Access Point (AP), and selecting, the optimal path for communication between the source mobile robot (Rs) 312 and the destination mobile robot (Rd) 314 from the identified plurality of paths comprising the multi-hop sequence of Access Points (APs), wherein an end-to-end forward link cost function and an end-to-end backward link cost function computed for the selected optimal path is minimum, and an end-to-end Outage Probability value for the optimal path is minimum, (Rs) 312 and the destination mobile robot (Rd) 314.
2.	Regarding claim 5 – An cloud system (102) based dynamic path selection in a multi-hop network, wherein the dynamic path selection system (102) comprises: a processor (202), an Input/output (I/O) interface (204), and a memory (208) coupled to the processor (202), the memory (208) comprising: a dynamic path selection module (212) is configured to: determine, an optimal path for establishing communication between a source mobile robot (Rs) 312 and a destination robot (Rd) 314 among a plurality of mobile robots in the multi-hop network in accordance with a subnet information comprising a network map and a cost map, wherein the subnet information is received from a plurality of Access Points (APs) in the multi-hop network, and wherein the determined optimal path defines a multi-hop sequence of Access Points (APs), selected from the plurality of Access Points (APs), to enable the communication between the source mobile robot (Rs) 312 and the destination mobile robot (Rd) 314, wherein, determining the optimal path comprises to: identify a plurality of paths for communication between the source mobile robot (Rs) 312 and the destination mobile robot (Rd) 314 by: establish, a forward link between the source mobile robot (Rs) 312 and the destination mobile robot (Rd) 314 by computing a forward link cost function at each Access point (AP) starting from a first Access point (AP) among the plurality of Access Points (APs) connected to the source mobile robot (Rs) 312 and a first set of intermediate Access Points (APs) among the plurality of Access Points (APs) that terminate at a second Access Point (AP) connected to the destination mobile robot (Rd) 314, wherein the initial value of the forward link cost function at the first Access Point (AP) is set to zero, and establish, a backward link between the destination mobile (Rd) 314 and the source mobile robot (Rs) 312 by computing a backward link cost function at each Access Point (AP) starting from the second Access Point (AP) connected to the destination mobile robot (Rd) 314 and a second set of intermediate Access Points (APs) among the plurality of Access Points (APs) that terminate at the first Access Point (AP) connected to the source mobile robot (Rs) 312, wherein the initial value of the backward cost function is set to the computed final forward cost function at the second Access Point (AP), and select, the optimal path for communication between the source mobile robot (Rs) 312 and the destination mobile robot (Rd) 314 from the identified plurality of paths comprising the multi-hop sequence of Access Points (APs), wherein an end-to-end forward link cost function and an end-to-end backward link cost function computed for the selected optimal path is minimum, and an end-to-end Outage Probability value for the optimal path is minimum, and communicate, the optimal path to the source mobile robot (Rs) 312 by broadcasting the optimal path through the plurality of Access Points (APs) to establish communication between the source mobile robot (Rs) 312 and the destination mobile robot (Rd) 314.
3.	Regarding claim 9 – One or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors perform actions comprising: determining, by one or more processors (202) of the cloud system (102), an optimal path for establishing a communication between a source mobile robot (Rs) 312 and a destination robot (Rd) 314 among a plurality of mobile robots in the multi-hop network in accordance with a subnet information comprising a network map and a cost map, wherein the subnet information is received from a plurality of Access Points (APs) in the multi-hop network, and wherein the determined optimal path defines a multi-hop sequence of Access Points (APs), selected from the plurality of Access Points (APs), to enable (Rd) 312 and the destination mobile robot (Rd) 314, wherein, determining the optimal path comprises: identifying, a plurality of paths for communication between the source mobile robot (Rs) 312 and the destination mobile robot (Rd) 314 by: establishing, a forward link between the source mobile robot and the destination mobile robot by computing a forward link cost function at each Access Point (AP) starting from a first Access point (AP) among the plurality of Access points (APs) connected to the source mobile robot (Rs) 312 and a first set of intermediate Access points (APs) among the plurality of Access points (APs) that terminate at a second Access Point (AP) connected to the destination mobile robot (Rd) 314, wherein the initial value of the forward link cost function at the first Access Point (AP) is set to zero, and establishing, a backward link between the destination mobile robot 314 and the source mobile robot (Rs) 312 by computing a backward link cost function at each Access Point (AP) starting from the second Access Point (AP) connected to the destination mobile robot (Rd) 314 and a second set of intermediate Access Points (APs) among the plurality of Access Points (APs) that terminate at the first Access Point (AP) connected to the source mobile robot 312, wherein the initial value of the backward cost function is set to the computed final forward cost function at the second Access Point (AP) ; and selecting, the optimal path for communication between the source mobile robot (Rs) 312 and the destination mobile robot (Rd) 314 from the identified plurality of paths comprising the multi-hop sequence of Access Points (APs), wherein an end-to-end forward link cost function and an end-to-end backward link cost function computed for the selected optimal path is minimum, and an end-to-end Outage Probability value for the optimal path is minimum, and communicating, the optimal path to the source mobile robot 312 by broadcasting the optimal path through the (Rs) 312 and the destination mobile robot (Rd) 314.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-12 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Wu et al. (US 7,693,939 B2) discloses context-based routing in multi-hop networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
/John Pezzlo/
16 February 2021
Primary Examiner, AU 2465